Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on May 6, 2020, the applicant has submitted an amendment filed on November 6, 2020; amending claims 1-2, 6-12, 16-20; cancelling claims 5 and 15; and adding new claims 41-42; and arguing to traverse the rejection of claims 1-20 (claims 5 and 15 have now been cancelled) in view of the amendment.   
Response to Arguments
Amended claims 1 and 11 no longer have issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s arguments, see pages 8-10 of the remarks, filed on November 6, 2020, with respect to claims 1-20 (claims 5 and 15 have now been cancelled) have been fully considered and are persuasive.  The obviousness rejection of claims of claims 1-4, 6-14, and 16-20 has been withdrawn. 

Reasons for Allowance
Claims 1-4, 6-14, 16-20, and 41-42 are allowed.  The claims will be renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: as applicant properly points out on pages 8-10 of the remarks that the combination of Thavalengal and Sarkar do not teach or suggest responsive to determining the successful match, segmenting one or more iris portions from the second face image to generate one or more iris images, each iris image corresponding to an iris portion; and storing in a database an association between (i) the one or more iris images and the (ii) selfie face image, the association indicating that the subject in the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665